DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-14 in the reply filed on 5/18/22 is acknowledged. Claims 15-19 are withdrawn.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the area ratio of the arrangement portion in an area of the topsheet is preferably adjusted to be smaller on the surface facing the wearer's skin side of the topsheet than in the thickness intermediate position or on the surface facing the absorbent body side of the topsheet”, and the claim also recites “and it is more preferable that no arrangement portion exists on the surface facing the wearer’s skin side of the topsheet” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

6.	Claim 9 recites the broad recitation 1.2 or more and 17.3 or less, and the claim also recites preferably 1.7 or more and more preferably 2.7 or more and preferably 9.1 or less, and more preferably 5.9 or less which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

7.	Claim 10 recites the broad recitation 3/10 or more and 9/10 or less, and the claim also recites ½ or more and more preferably ¾ or more, and preferably 17/20 or less and more preferably 4/5 or less which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

8.	Claim 11 recites the broad recitation 0 cps or more, and the claim also recites preferably 6,000 cps or less, more preferably 600 cps or less, and further preferably 200 cps or less which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


9.	Claim 6 recites the limitation "arrangement portion OPU" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016098796 (Examiner is using published English version Kabaya et al. US 2017/0356126 for translation).  

As to claims 1-7, and 14, Kabaya teaches an absorbent article, comprising: a topsheet, a backsheet, and an absorbent body interposed between the topsheet and the backsheet (paragraph 0199);
wherein the topsheet has an arrangement portion of one or more of compounds selected from the following teaches an absorbent material having a liquid film cleavage agent (paragraph 0199).  Kabaya teaches the liquid film cleavage agent compound in a first embodiment C1 and a second embodiment C2 (paragraphs 0056-0063, 0068), where the compound C1 and the following compound C2 in a thickness intermediate position or on an absorbent body side (Figures A2, page 4), where Compound C1 is a compound having a spreading coefficient of 15 mN/m (paragraphs 0056-0065, 0996) or more to liquid having surface tension of 50 mN/m, and a water solubility of 0 g or more and 0.025 g or less (paragraphs 0041, 0057, 0063, 0202-0203,0239); and
Compound C2 is a compound having a spreading coefficient of more than 0 mN/m to a liquid having surface tension of 50 mN/m (paragraph 0036), a water solubility of 0 g or more and 0.025 g or less, and an interfacial tension of 20 mN/m or less to the liquid having surface tension of 50 mN/m (paragraphs 0042, 0063, 0118, 0100.0201-0203). 
Kabaya is silent on how the liquid film cleavage agent is arranged through the topsheet, and the percentages of the agent in the topsheet.  Kabaya does teach the liquid film cleavage agent is preferably contained at least in the layer on a side in which the liquid is directly received (paragraph 0153).  Kabaya further teaches localizing the liquid film cleavage agent and preferably localizing to areas were the fibers are entangled or fusion bonded (paragraphs 0162-0163), which provides arrangement and non-arrangement portions.  Kabaya teaches the localization of the compound helps to further develop the liquid film cleavage effect, particularly in areas where a capillary force is high (paragraphs 0155, 0156).
Kabaya teaches the nonwoven fabric as a topsheet (paragraphs 0170, 0199) provides a concave portions and convex portions the convex portion having a lower density than the embossed concave portions (paragraphs 0168-0169, 0259-0261).  Since Kabaya teaches the liquid film cleavage agent is localized to the bonded regions, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide more liquid film cleavage agent more on the absorbent side surface than the upper skin-side surface where the concave bonded portions are present.  Similar concave/convex topsheets are taught in Figures 4-8.   Kabaya generally, (paragraph 0188) teaches with the wearer’s body pressure, liquid migrates to a second (underlying) nonwoven fabric 3.  Kabaya further teaches this effect if exhibited at higher level by the presence of the liquid film cleavage agent and surfactant (paragraph 0175).  Based on the teaching of Kabaya, one having ordinary skill in the art at the time the invention was originally filed would be motivated to provides a topsheet having more liquid cleaving agent in a region of the topsheet that is more subject to liquid insult in use. 

As to claims 8 and 9, Kabaya teaches the topsheet contains a hydrophilizing agent – where Kabaya teaches a nonionic surfactant (paragraph 0115-0119).  Regarding the arrangement amount of the hydrophilizing agent, see the discussion of the arrangement of the compounds in claim 1 above.  
As to claim 10, Kabaya does not teach a mass ratio of a total amount of the hydrophilizing agent to a total amount of the compound C1 and the compound C2 is 3/10 or more and 9/10 or less, preferably 1/2 or more and more preferably 3/4 or more, and preferably 17/20 or less and more preferably 4/5 or less. However, Kabaya teaches a content ratio of the liquid film cleavage agent to the surfactant is preferably 1:1 to 19:1 (paragraph 0068).  Kabaya further teaches a fiber treating agent, which may contain a surfactant, is used with the liquid film cleavage agent in a stably emulsified solvent where the liquid film cleavage agent is 40% mass or less, and preferably 30% mass or less, based on the mass of the fiber treating agent (paragraphs 0068, 0116, 0164).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed amounts since one could determine through routine experimentation ratio of hydrophilizing agent to compound for the desired wettability.
As to claim 11, Kabaya does not teach the claimed viscosity.  However, Kabaya teaches the mass average molecular weight greatly influences viscosity of the liquid film cleavage agent.  Because Kabaya teaches the compound has a basis weight of 500 or more, the relative viscosity would be greater than the claimed 0 cps.  Additionally, Kabaya teaches if the viscosity is excessively low, move of the liquid film cleavage agent from the fibers to the liquid film is enhanced to cause running down of the liquid film cleavage agent, thus, the compound would not remain in its intended region. Conversely, an excessively high viscosity reduces diffusivity of the compound (paragraph 0076).  Based on the teachings of Kabaya, one having ordinary skill in the art at the time the invention was originally filed would be able to determine through routine experimentation the viscosity of the compound for a desired weight. 
As to claim 12, the hydrophilizing agent comprises one or more of compounds selected from a nonionic surfactant (paragraphs 0115-0118) and a compound having surface tension of 42 mN/m or more (paragraph 0139). Kabaya does not specifically teach the surface tension of the surfactant. However, Kabaya teaches the spreading coefficient, surface tension, and water solubility can be set in a predetermined range, in the nonionic surfactant, for example, by the number of moles of a polyoxyalkylene group or the like (paragraph 0118).  Kabaya teaches a number of polyoxyalkylene moles is 1 to 170 and effects the diffusivity of the liquid film (paragraph 0118).  Thus, one having ordinary skill in the art would be able to determine through routine experimentation the surface tension of the surfactant dependent on the desired diffusivity of the compound.   

As to claim 13, Kabaya teaches the hydrophilizing agent comprises one or more kinds of surfactants selected from a hydrocarbon-based nonionic surfactant and a silicone-based nonionic surfactant (paragraphs 0091 0119). Kabaya does not teach the surfactants have a hydrophobic group whose hydrophobicity is lower than the hydrophobicity of a fluorocarbon group.  However, Kabaya does teach the same surfactants as in the present application, specifically a polyoxymethylene oxide type (paragraph 0124 of US 2020/0383844 published application of the present invention) and Kabaya paragraphs 0081, 0119).  Thus, the nonionic surfactant of Kabaya would obviously have the same characteristics as the nonionic surfactant of the present invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781